DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/31/22 has been entered.
 

Response to Amendment
The applicant has amended the following: 
		Claims: 7 and 9 have been amended. 
		Claims: 1-6, 8 and 10 have been cancelled. 



Response to Arguments
Applicant’s arguments with respect to claim(s) 7 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL Document “Potential implementations of voice service continuity from 5G to 2/3G” (3GPP TSG-SA WG1 Meeting #80, S1-174157, Reno, USA, 25 Nov - 1 Dec 2017 herein after referenced as 3GPP) in view of LEE (US Patent Publication 2019/0014612 herein after referenced as Lee).

Regarding claim 7 and claim 9, 3GPP discloses:
A User Equipment (UE) comprising: a controller configured to and A communication method performed by a User Equipment (UE), the communication method comprising: set, in a registration request message, first identification information, a Mobile Station Classmark 2, and supported codecs, in a case that the UE supports Single Radio Voice Call Continuity (SRVCC) (3GPP, Page 2, Fig. 3.1-1 & Section 3.1, Lines 4-6 discloses 5G SRVCC UE (i.e. reads on UE) includes (i.e. reads on configured to set) the SRVCC capability indication (i.e. reads on first identification information is capability information indicating support of the SRVCC) and GERAN MS Classmark 2/3 (i.e. reads on “Classmark 2”) and supported codecs (i.e. reads on supported codecs) IE in the registration request message and the AMF stores this information for SRVCC operation and Fig. 3.1-1 shows the UE transmitting the registration request message to the RAN which is sent to the AMF at steps 1-3.  One of ordinary skill in the art would recognize that it is inherent for a complex device such as a UE to include a processor and a transceiver in order to be able to perform the different functionalities of including the SRVCC capability in a registration request message that is transmitted to the AMF core network).
from a Next Generation Radio Access Network (NG-RAN) to a Universal Terrestrial Radio Access Network (UTRAN), the NG-RAN being a 5G access network; (3GPP, Page 1, Abstract discloses possible potential implementations of voice service continuity from 5G (i.e. reads on NG-RAN being a 5G access network) to GERAN or UTRAN; 3GPP, Page 4, Section 4.1, Subsection 2 discloses based on UE measurement reports, the source NG RAN decides to send a handover required message to the AMF triggering an SRVCC handover to GERAN / UTRAN (i.e. reads on SRVCC from NG-RAN to UTRAN)). 
and transmission and/or reception circuitry configured to transmit the registration request message to a core network, (3GPP, Page 2, Fig. 3.1-1 wherein Fig. 3.1-1 shows the UE transmitting the registration request message (i.e. reads on registration request message) to the RAN which is sent to the AMF (i.e. reads on core network) at steps 1-3.  One of ordinary skill in the art would recognize that it is inherent for a complex device such as a UE to include a processor and a transceiver in order to be able to perform the different functionalities of including the SRVCC capability in a registration request message that is transmitted to the AMF core network). 
wherein the first identification information is capability information indicating support of the SRVCC from the NG-RAN to the UTRAN, and the transmission and/or reception circuitry transmits the registration request message to the core network (3GPP, Page 2, Fig. 3.1-1 & Section 3.1, Lines 4-6 discloses 5G SRVCC UE includes the SRVCC capability indication (i.e. reads on first identification information is capability information indicating support of the SRVCC from NG-RAN to UTRAN) and GERAN MS Classmark 2/3 and supported codecs IE in the registration request message and the AMF stores this information for SRVCC operation and Fig. 3.1-1 shows the UE transmitting the registration request message to the RAN which is sent to the AMF at steps 1-3; 3GPP, Page 1, Abstract discloses possible potential implementations of voice service continuity from 5G (i.e. reads on NG-RAN being a 5G access network) to GERAN or UTRAN; 3GPP, Page 4, Section 4.1, Subsection 2 discloses based on UE measurement reports, the source NG RAN decides to send a handover required message to the AMF triggering an SRVCC handover to GERAN / UTRAN (i.e. reads on SRVCC from NG-RAN to UTRAN);.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the SRVCC included in the registration request message may be an indication of SRVCC from a 5G NG-RAN to UTRAN).+
3GPP discloses the UE transmitting a registration request message but fails to explicitly disclose that said registration request message is in response to the UE supporting SRVCC to a UTRAN and a change in either the Classmark 2 or the supported codecs and therefore fails to disclose “transmits the registration request message to the core network in a case that (i) the UE supports the SRVCC from the NG-RAN to the UTRAN, and (ii) the UE changes at least the Mobile Station Classmark 2 or the supported codecs”.
In a related field of endeavor, Lee discloses:
transmits the registration request message to the core network in a case that (i) the UE supports the SRVCC from the NG-RAN to the UTRAN, and (ii) the UE changes at least the Mobile Station Classmark 2 or the supported codecs (Lee, [0373]-[0374] discloses the UE shall initiate the tracking area update procedure by sending a tracking area update request message (i.e. reads on registration request message) to the MME (i.e. reads on core network) and discloses when the UE detects entering a tracking area that is not in the list of tracking areas that the UE previously registered in the MME; Lee, [0386] discloses when the UE supports SRVCC to GERAN or UTRAN (i.e. reads on in a case that the UE supports the SRVCC from the NG-RAN to the UTRAN) or supports vSRVCC to UTRAN and changes the mobile station classmark 2 or the supported codecs (i.e. reads on the UE changes at least the Mobile Station Classmark 2 or the supported codecs); Lee, [0060]-[0061] discloses the present invention may be supported by standard documents disclosed for at least one of wireless access systems such as 5G New Radio NR (i.e. reads on NG-RAN) and discloses the techniques described may be used in various wireless access system such as 5G NR which is a revolution of 3GPP LTE-A.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the tracking area update request message is a registration request message for registering tracking areas and furthermore, one of ordinary skill in the art would recognize and find obvious that the tracking area update request message that is sent when the UE supports SRVCC to UTRAN is an indication that the registration request message is sent when UE supports SRVCC from NG-RAN to UTRAN when implemented in a 5G NR system). 
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of 3GPP to incorporate the teachings of Lee for the purpose of providing the system with a means to update UE configuration (Lee, [0373]-[0374]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives in design and functionality thereby allowing the system to handle a number of various different combination of specific design structure and scenarios and preventing the system from being limited to a single specific design structure and scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve use of a known technique to improve similar devices as well as a simple substitution of one known element and base device (i.e. performing a process of transmitting a registration message as taught by 3GPP) with another known element and comparable device utilizing a known technique (i.e. performing a process of transmitting a registration message, wherein the registration message is transmitted in response to the UE supporting SRVCC to UTRAN and a change in Classmark 2 and/or the supported codecs as taught by Lee) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of transmitting a registration message (i.e. as taught by 3GPP & Lee) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, current technology, conservation of resources, personal preferences, economic considerations, etc.) of the user and the system.   


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

SHAN (US Patent Publication 2019/0182718) discloses a system wherein during a UE registration procedure, a UE may need to indicate its capability of supporting SRVCC handover from NG-RAN to UTRAN to the AMF and discloses a registration type may be an initial registration when the UE is in an RM-DEREGISTERED state or a mobility registration update when the UE is in an RM-REGISTERED state and initiates a registration procedure due to mobility.


RYU et al. (US Patent Publication 2019/0373441) discloses that the registration update procedure and the tracking area update procedure are implemented as equivalent operation and the registration update procedure may be called a registration procedure and wherein a stand-alone tracking area update TAU occurs when the UE experiences a SR-VCC capable UE, a change of MS Classmark 2, MS Classmark 3 and/or Supported Codecs.


WU et al. (US Patent Publication 2016/0100337) discloses a system wherein the UE reports the supported voice coding / decoding capability and the supported SRVCC capability for example a classmark 2 or classmark 3 in a network attachment procedure or a tracking area update TAU procedure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540. The examiner can normally be reached Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y MAPA/Primary Examiner, Art Unit 2645